Case 1:21-cv-00376-ALC Document 39-4 Filed 08/13/21 Page 1 of 3




                     Exhibit 3
8/4/2021                 Case 1:21-cv-00376-ALC Document
                                                 Middle District39-4
                                                                 of FloridaFiled   08/13/21 Page 2 of 3
                                                                            Live Database

      Alerts not yet
                  --- Supported   for this Docket
                         - --------------
                                                                                                   CONVERTED, CLOSED

                                                     U.S. Bankruptcy Court
                                              Middle District of Florida (Jacksonville)
                                             Bankruptcy Petition #: 3:03-bk-04928-JAF
                                                                                          Date filed:   05/14/2003
Assigned to: Jerry A. Funk                                                           Date converted:    01/30/2007
Chapter 7                                                                            Date reopened:     05/20/2010
Previous chapter 11                                                                 Date terminated:    11/01/2010
Voluntary                                                                              341 meeting:     03/29/2007
No asset



Debtor disposition: Discharge Not Applicable

Debtor                                                                    represented by Robert Altman
Bryco Arms                                                                               AFD
380 Clinton Street                                                                       5256 Silver Lake Dr
Costa Mesa, CA 92626                                                                     Palatka, FL 32177-8524
ORANGE-FL                                                                                386-325-4691
Tax ID / EIN: XX-XXXXXXX                                                                 Email: robertaltman@bellsouth.net

Trustee                                                                   represented by Jacob A. Brown
Gordon P. Jones                                                                          Akerman LLP
P O Box 600459                                                                           50 North Laura Street
Jacksonville, FL 32260-0459                                                              Suite 3100
904-262-7373                                                                             Jacksonville, FL 32202
                                                                                         (904) 798-3700
                                                                                         Fax : (904) 798-3730
                                                                                         Email: jacob.brown@akerman.com

U.S. Trustee                                                              represented by Jill E Kelso
United States Trustee - JAX 11, 11                                                       Office of the United States Trustee
Office of the United States Trustee                                                      400 W. Washington Street
George C Young Federal Building                                                          Suite 1100
400 West Washington Street, Suite 1100                                                   Orlando, FL 32801
Orlando, FL 32801                                                                        (407) 648-6301
407-648-6301                                                                             Fax : (407) 648-6323
                                                                                         Email: jill.kelso@usdoj.gov

                                                                                         Charles R Sterbach
                                                                                         Office of the United States Trustee
                                                                                         400 W. Washington St., Ste 1100
                                                                                         Orlando, FL 32801
                                                                                         (407) 648-6301
                                                                                         Fax : (407) 648-6323
                                                                                         Email: Charles.R.Sterbach@usdoj.gov

U.S. Trustee                                                              represented by Scott E Bomkamp
https://ecf.flmb.uscourts.gov/cgi-bin/DktRpt.pl?409083257650676-L_1_0-1                                                        1/165
8/4/2021          Case 1:21-cv-00376-ALC Document
                                          Middle District39-4
                                                          of FloridaFiled   08/13/21 Page 3 of 3
                                                                     Live Database

United States Trustee - JAX 11, 11                                               United States Trustee
Office of the United States Trustee                                              400 W. Washington Street
George C Young Federal Building                                                  Suite 1100
400 West Washington Street, Suite 1100                                           Orlando, FL 32801
Orlando, FL 32801                                                                407-648-6301 ext. 150
407-648-6301                                                                     Email: scott.e.bomkamp@usdoj.gov


     Filing Date                      #                                              Docket Text

                                           1          Voluntary Petition under Chapter 11 (R#109660 - $830.00) Filed by Ned
                                                      R. Nashban on behalf of Bryco Arms. Atty Disclosure Statement due
                                                      5/29/2003. Exhibit A to Petition due 5/29/2003. Schedules A-J due
                                                      5/29/2003. Statement of Financial Affairs due 5/29/2003. Summary of
                                                      schedules due 5/29/2003. Chapter 11 Plan due by 9/11/2003 Disclosure
                                                      Statement due by 9/11/2003 (SMITH, ROBERT) Additional attachment(s)
   05/14/2003                                         added on 5/15/2003 (Michael S.). (Entered: 05/15/2003)

                                           2          List of 20 Largest Unsecured Creditors Filed by Ned R. Nashban on behalf
   05/14/2003                                         of Debtor Bryco Arms. (ROBERT) (Entered: 05/15/2003)

                                           3          Notice of Commencement of Case, Section 341 Meeting of Creditors, and
                                                      Fixing Deadlines. Section 341(a) meeting to be held on 6/24/2003 at 01:00
                                                      PM at Jacksonville, FL - Suite 1-200, 300 North Hogan St.. (LARRY R.)
   05/15/2003                                         (Entered: 05/15/2003)

                                           4          Order Authorizing Debtor-In-Possession to Operate Business. Signed on
   05/16/2003                                         5/16/2003 (LARRY R.) (Entered: 05/16/2003)

                                           5          Order to File All State and Federal Tax Returns and Pay Taxes When Due.
   05/16/2003                                         Signed on 5/16/2003 (LARRY R.) (Entered: 05/16/2003)

                                           6          Order of Retention of DIP. Signed on 5/16/2003 (LARRY R.) (Entered:
   05/16/2003                                         05/16/2003)

                                           7          Notice of Deficient Filing. Schedules, Statement of Affairs, Disclosure of
                                                      Compensation & Motion & Proposed Order to Retain Attorney.
                                                      Compliance required no later than 5/21/2003. (LARRY R.) (Entered:
   05/16/2003                                         05/16/2003)

                                           13         Emergency Motion for an Interim Order Authorizing and Approving
                                                      PostPetition Unsecured Financing as an Administrative Expense Pursuant
                                                      to Bankruptcy Code Sections 105(A), 364(B), and 503(B)(1) Filed by Ned
                                                      R. Nashban on behalf of Debtor Bryco Arms. (Michael S.) Modified on
                                                      5/21/2003 - Hearing held 5/19/03 - Motion granted - Order by Nashban
   05/16/2003                                         (Exhibit 1 by Debtor) (Michael S.). (Entered: 05/21/2003)

   05/16/2003                              14         Emergency Motion for Interim Order: (1) Authorizing Payment of Pre-
                                                      Petition Wages, Salaries, and Employee Benefits; and (2) Directing all
                                                      Banks to Honor Checks for Payment of Pre-Petition Employee Obligations
                                                      Filed by Ned R. Nashban on behalf of Debtor Bryco Arms. (Michael S.)


https://ecf.flmb.uscourts.gov/cgi-bin/DktRpt.pl?409083257650676-L_1_0-1                                                            2/165
